  Case 13-35374      Doc 32       Filed 02/06/19 Entered 02/06/19 11:26:24           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA
                                 ST. PAUL DIVISION

In re: BENJAMIN R NIELSEN                    §       Case No. 13-35374
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Gregory A. Burrell, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 11/08/2013.

       2) The plan was confirmed on 12/23/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 11/05/2018.

       6) Number of months from filing or conversion to last payment: 59.

       7) Number of months case was pending: 62.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $19,285.00.

       10) Amount of unsecured claims discharged without full payment: $27,523.49.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 13-35374      Doc 32       Filed 02/06/19 Entered 02/06/19 11:26:24       Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 12,171.00
      Less amount refunded to debtor(s)                           $ 0.00
NET RECEIPTS                                                                    $ 12,171.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 2,731.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 754.77
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                 $ 3,485.77

Attorney fees paid and disclosed by debtor(s):                 $ 550.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim    Principal    Interest
Name                                Class   Scheduled    Asserted    Allowed         Paid        Paid
Curtis K. Walker                    Lgl      3,012.00    3,012.00    3,012.00    2,731.00        0.00
Discover Bank                       Uns      2,858.28    2,858.28    2,858.28    1,246.01        0.00
AMERICAN INFOSOURCE LP AS           Uns        629.91      629.91      629.91      274.59        0.00
NCO FINANCIAL SYSTEMS, INC          Uns        160.41      160.41      160.41       69.92        0.00
CAVALRY SPV I, LLC                  Uns     11,794.65   11,794.65   11,794.65    5,141.57        0.00
HEALTHSPAN SERVICES                 Uns        431.61      431.61      431.61      188.15        0.00
UNITED GUARANTY COMMERCAL           Uns          0.00        0.00        0.00        0.00        0.00
UNITED GUARANTY COMMERCAL           Uns          0.00        0.00        0.00        0.00        0.00
UNITED GUARANTY COMMERCAL           Uns          0.00        0.00        0.00        0.00        0.00
CAPITAL ONE BANK (USA) NA           Uns          0.00        0.00        0.00        0.00        0.00
SUNRISE CREDIT SERVICES, INC        Uns          0.00        0.00        0.00        0.00        0.00
TOTAL DEBT MANAGEMENT               Uns          0.00        0.00        0.00        0.00        0.00
TOTAL DEBT MANAGEMENT               Uns          0.00        0.00        0.00        0.00        0.00
TOTAL DEBT MANAGEMENT               Uns          0.00        0.00        0.00        0.00        0.00
UNITED CREDIT RECOVERY LLC          Uns        619.22      619.22      619.22      269.93        0.00
UNITED CREDIT RECOVERY LLC          Uns        217.85      217.85      217.85       94.96        0.00
NAVIENT SOLUTIONS, INC              Uns          0.00        0.00        0.00        0.00        0.00
Curtis K. Walker                    Lgl        269.00      269.00      269.00        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 13-35374      Doc 32       Filed 02/06/19 Entered 02/06/19 11:26:24    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
A SECURE LLC                        Uns        920.00        NA         NA        0.00       0.00
CABLEVISION                         Uns        170.00        NA         NA        0.00       0.00
Capital One Bank                    Uns      4,009.00        NA         NA        0.00       0.00
FISCHMAN & FISCHMAN                 Uns      3,600.00        NA         NA        0.00       0.00
HOUSEHOLD BANK                      Uns      2,642.00        NA         NA        0.00       0.00
HOUSEHOLD BANK                      Uns      2,269.00        NA         NA        0.00       0.00
JC CHRISTENSEN & ASSOC              Uns         26.00        NA         NA        0.00       0.00
NCO FINANCIAL SYSTEMS               Uns        338.00        NA         NA        0.00       0.00
TFC CREDIT CORPORATION              Uns      2,011.00        NA         NA        0.00       0.00
THE LAW OFFICE OF RAYMOND A         Uns        300.00        NA         NA        0.00       0.00
JP MORGAN CHASE                     Uns          0.00       0.00       0.00       0.00       0.00
JP MORGAN CHASE                     Uns          0.00       0.00       0.00       0.00       0.00
Portfolio Recovery Associates       Uns      3,211.79   3,211.79   3,211.79   1,400.10       0.00
JP MORGAN CHASE                     Uns          0.00       0.00       0.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 13-35374      Doc 32       Filed 02/06/19 Entered 02/06/19 11:26:24    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00           $ 0.00               $ 0.00
      Debt Secured by Vehicle                       $ 0.00           $ 0.00               $ 0.00
      All Other Secured                             $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                      $ 0.00           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 19,923.72       $ 8,685.23               $ 0.00



Disbursements:

       Expenses of Administration               $ 3,485.77
       Disbursements to Creditors               $ 8,685.23

TOTAL DISBURSEMENTS:                                            $ 12,171.00




UST Form 101-13-FR-S (9/1/2009)
  Case 13-35374        Doc 32      Filed 02/06/19 Entered 02/06/19 11:26:24               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/06/2019                        By: /s/ Gregory A. Burrell
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
